DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 1-57.  Thus, previous 103 rejections over Matlick’854 (either alone, or in view of Masaoka (WO’495)) are now moot. 
In view of applicant’s argument, previous 102(a)(1) rejection over Third Declaration of Raymond Cary Regarding Public Use and Public Availability of Inventions Claimed in U.S. Patent Application No. 16/421,163 (the declaration was filed on June 22, 2021) is hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Interpretation
In claims 58, 59 and 65, applicant recite “[a] composition consisting of ultrapure water”.  Since the phrase “consisting of” means that the composition has the recited element (i.e., ultrapure water in this case) and no more, ultrapure water itself (i.e., ultrapure water that increases cell permeability) taught or suggested in a prior art would teach instant composition consisting of ultrapure water (that increases cell permeability). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58 and 60-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In instant claims 58 and 65, applicant recite a composition “consisting of” ultrapure water (that increases cell permeability), which is produced by a process comprising: “a) pumping ultrapure water through a transfer pipe and a nozzle into a hollow cylinder, wherein . . . and b) obtaining the composition from the chamber”.
	Such subject matter is not supported in the originally filed disclosure and thus constitutes a new matter for the following reason: in each of the instances where instant process is mentioned in present specification (see Fig.2, [0149]-[0151], [0154], [0155], [0157]-[0165] and [0169] of the US-PGPUB of present application), the composition that is pumped through the transfer pipe and the nozzle into the hollow cylinder (as recited in instant step (a)) contains ultrapure water and non-H2O substance (a solute), and the composition produced at the end of instant process is a composition comprising or consisting essentially of ultrapure water and a solute.  That is, according to the originally filed disclosure, instant process recited in claims 58 and 65 (and claim 62) is a process used for encapsulating a solute in a water cluster, not for producing ultrapure water (or a composition consisting of ultrapure water) which increases cell permeability.  As indicated in Fig.2 and [0060] of present specification, applicant first produces ultrapure water by using combined processes other than instant process (i.e., by carbon filtration, optional slow sand bed treatment, reverse osmosis, electrodeionization and UV light treatment) and then the ultrapure water produced that way is combined with a non-H2O substance (solute) to form a blended aqueous formulation, and the blended aqueous formulation thus formed is then pumped through the transfer pipe and a nozzle into the hollow cylinder (as recited in instant claims).  Thus, instant claims which recite a composition consisting of ultrapure water (which increases cell permeability), wherein the composition (i.e., the ultrapure water) is produced by instant process clearly constitutes a new matter.
Also, in instant claim 62, applicant recite “[a] composition comprising ultrapure water and a solute, wherein the ultrapure water is prepared by a process consisting essentially of: . . .”.  Thus, in claim 62, applicant is basically saying that ultrapure water that increases cell permeability is produced by instant process (which is a new matter as already discussed above) and then the resulting ultrapure water is being combined with a solute to form a composition comprising ultrapure water and a solute.  Such subject matter of claim 62 was not disclosed in the original disclosure and thus clearly constitutes a new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 58 and 60-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 58, applicant recite “wherein the composition consisting of ultrapure water produced by the process increases cell permeability relative to an otherwise identical composition consisting of ultrapure water not produced by the process.”  In Claim 62, applicant recite “wherein the ultrapure water increases cell permeability as compared to otherwise identical ultrapure water not prepared by the process.”  In claim 65, applicant recite “[a] composition consisting of ultrapure water that increases cell permeability”.
It is not clear from instant claim languages whether applicant is saying that the ultrapure water produced by instant process increases its own cell permeability or saying that the ultrapure water produced by the process increase cell permeability of something else (e.g., solute).
Claims 58 and 60-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 58 and 62, applicant recite that the composition consisting of ultrapure water or ultrapure water is produced (or prepared) by instant process comprising the step (a) pumping ultrapure water through a transfer pipe and a nozzle into the hollow cylinder.  Such claim language is confusing because applicant is basically saying that ultrapure water is produced (or prepared) by pumping ultrapure water (the very object applicant is trying to produce or prepare) through a transfer pipe and a nozzle into the hollow cylinder (i.e., applicant is saying that A is produced by using A).  
For the purpose of examining the claims on the merit, the Examiner assumed that applicant meant “[a] composition consisting of ultrapure water that increases cell permeability, wherein the composition is produced by . . .” in claim 58 and meant “[a] composition comprising ultrapure water that increases cell permeability and a solute, wherein the ultrapure water is prepared by . . .” in claim 62.    
Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(I) First of all, in claim 59, applicant recites that the ultrapure water has a pH range of 6-7, a resistivity range of  17-18.2 meg-ohm cm at 25oC.  However, as evidenced by Riche et al (“High-Purity Water and pH” an internet article (posted on June 1, 2006) obtained at the website https://www.americanlaboratory.com/913-Technical-Articles/35755-High-Purity-Water-and-pH/#:~:text=The%20resistivity%20of%20ultrapure%20water,and%20the%20pH%20is%206.998.), the resistivity of ultrapure water by definition is 18.2 meg-ohm cm and the pH of ultrapure water by definition is 7.  Since the pH of anything other than “7” and the resistivity of anything lower than 18.2 meg-ohm cm means that the ultrapure water is contaminated and thus is not “ultrapure” water anymore, instant pH range and instant resistivity range encompasses water that is not ultrapure, thus rendering the scope of instant claim indefinite.
(II) Secondly, it is also unclear whether “the ultrapure water” recited in line 1 is referring to the initial ultrapure water that is pumped through the transfer pipe and the nozzle into the hollow cylinder or to the ultrapure water (that increases cell permeability) that is produced by instant process.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 63 and 64 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 63 recites “[a] hydration drink comprising the composition of claim 61”.  However, claim 61 is drawn to a fertilizer comprising the composition of claim 58.  Thus, claim 63 fails to further limit the subject matter of instant claim 61.  
Also, claim 64 recites “[a] fertilizer comprising the composition of claim 61”.  However, claim 61 is already drawn to a fertilizer comprising the composition of claim 58, from which claim 61 depends.  Thus, claim 64 fails to further limit the subject matter of instant claim 61.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Instant claims 63 and 64 were not examined on the merit.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 58-60, 62, 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al (US 2006/0146644 A1) in view of Matlick (US 2017/0290854 A1).
Holloway teaches (abstract) methods for manufacturing and using novel micro-cluster liquids such as water.  In its claims 49 and 57 (see also Fig.4), Holloway teaches a system for producing a micro-cluster liquid from a starting liquid (such as purified or distilled water) comprising: a cavitation device which comprises: (i) a housing; (ii) a plurality of reverse-fed pump volutes disposed within the housing; (iii) a common chamber disposed at the center of the housing (Holloway’s (i)-(iii) teaches instant nozzle, instant hollow cylinder, instant intake hole and instant one or more jet openings that open into a chamber defined by instant hollow cylinder), (iv) each volute for establishing a rotational vortex for spinning the liquid in a circle and directing the liquid into the common chamber disposed at a center of the housing (thus Holloway teaches water passing through instant jet openings creating instant vortex in contact with the inner surface of the chamber defined by instant hollow cylinder); and (v) a discharge line connected to the common chamber for carrying the liquid out of the housing (thus, Holloway teaches instant step (b) obtaining the composition from the chamber); (vi) a pump for feeding the liquid into the cavitation device at a first pressure (thus, Holloway teaches instant step (a) pumping water through a transfer pipe to which instant nozzle is connected); and (vii) a tank for retaining the starting liquid; wherein the rotational vortex creates a partial vacuum within the spinning liquid so that cavitation bubbles are formed when the liquid exits the volute.
Therefore, Holloway teaches instant claims 58 and 65 except for ultrapure water.  Holloway teaches ([0006]) that the water used in its cavitation device (discussed above) is substantially free of minerals and furthermore teaches ([0033]) that oxygenated micro-cluster water (i.e., the micro-cluster water produced from the cavitation device which is then oxygenated) can be used to treat infections.  Matlick teaches (abstract and [0031]) compositions for treating bacterial infections in plants and animals, which comprise water clusters suspended in ultrapure water.  Since Holloway teaches that the water to be used in its device has to be substantially free of minerals (Holloway even filters distilled water before using it in its device – see Example 1) and also teaches that the micro-cluster water which is subsequently oxygenated can be used in treating infections, it would have been obvious to one skilled in the art to use ultrapure water  (which is not only free of minerals but also the highest standard of purity) as the starting liquid in Holloway’s cavitation device with a reasonable expectation of producing micro-cluster ultrapure water and with a reasonable expectation that subsequently oxygenated micro-cluster ultrapure water would treat bacterial infections in plants and animals.  Thus, Holloway in view of Matlick renders obvious instant composition of claim 58 and 65 (ultrapure water processed through Holloway’s cavitation device would inherently increase cell permeability (relative to an otherwise identical composition consisting of ultrapure water not produced by the process) because Holloway uses the same process as the process described in instant claims 58 and 65). 
With respect to instant claim 59, since Holloway in view of Matlick teaches ultrapure water processed through Holloway’s system using the cavitation device, such ultrapure water would naturally have instant pH, instant resistivity and instant negative oxidation reduction potential as recited in claim 59 (because Holloway uses the same process as instant process).  Thus, Holloway in view of Matlick renders obvious instant claim 59 (besides, “ultrapure water” as mentioned in Matlick would have pH of 7 and resistivity of 18.2 meg-ohm cm because the resistivity of “ultrapure water” by definition is 18.2 meg-ohm cm and the pH of “ultrapure water” by definition is 7, as discussed in Paragraph 11 above). 
With respect to instant claim 62, as already explained above, Holloway teaches the same process described in claim 62, and Holloway in view of Matlick teaches instant composition containing ultrapure water.  As to instant solute, Holloway teaches ([0031]-[0032]) that its micro-cluster water (produced from the cavitation device) can be flavored (afterwards) and also can be designed to deliver hydration, nutrition, medications and increasing overall cellular performance.  Holloway’s such teaching impliedly teaches the presence of a solute.  Thus, Holloway in view of Matlick  renders obvious instant composition of claims 62.
With respect to instant claims 60 and 66, since Holloway teaches that its micro-cluster water can be flavored and can be designed to deliver hydration (Holloway specifically teaches ([0033] and [0050]) that its micro-cluster water can be formulated as a hydration drink), Holloway in view of Matlick renders obvious instant hydration drink of claims 60 and 66.
Claims 61 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al (US 2006/0146644 A1) in view of Matlick (US 2017/0290854 A1) as applied to claims 58 and 65 above, and further in view of Chow et al (“The role of fertilizers in pest control”, Nursery Management, March 2010 – internet article obtained at the website: https://www.nurserymag.com/article/nmpro-0310-fertilizers-pest-control-roses/#:~:text=The%20compounds%20found%20within%20fertilizers,to%20rapidly%20grow%20and%20multiply).
  Holloway does not teach that its micro-cluster water can be used in a fertilizer.  Chow teaches (see the 2nd and 3rd paragraphs) that although fertilizers produce crops of high quality by increasing plant growth and vigor, they also enhance the nutritional qualities of plant tissue and/or sap for plant-feeding pests, thus increasing pest numbers, causing a reduction in crop yield and requiring more pesticide applications, which would lead to phytotoxic damage, pest resistance, water contamination and worker health risks.  Matlick teaches that ultrapure water cluster compositions can be used as agricultural control agents to control plant and soil pathogens (see [0045]).  It would have been obvious to one skilled in the art to use the micro-cluster ultrapure water (as taught by Holloway in view of Matlick) in a fertilizer formulation so as to control the pests while producing crops of high quality at the same time without increasing water contamination and worker health risks.  Therefore, Holloway in view of Matlick and further in view of Chow renders obvious instant fertilizer of claims 61 and 67 (comprising the compositions of claim 58 and claim 65, respectively).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58, 59, 61, 62, 65 and 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26 of copending Application No. 17/386,150 (reference application which has been allowed recently). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 1 of App.’150 teaches the following:

    PNG
    media_image1.png
    374
    633
    media_image1.png
    Greyscale

Since claim 1 of App.’150 teaches the process described in instant claims 58 and 65, the second solution of ultrapure water mentioned above teaches instant composition consisting of ultrapure water as claimed in instant claims 58 and 65.  With respect to instant claim 62, as shown above, claim 1 of App.’150 teaches instant process for preparing instant ultrapure water that increases cell permeability as described in claim 62.  As to the solute, in claim 26, App.’150 teaches a fertilizer product which implies that the second solution of ultrapure water generated in claim 1 is combined with a solute which is used in forming a fertilizer product.  Thus, claims 1 and 26 of App.’150 renders obvious instant claims 58, 59, 61, 62, 65 and 67 (with respect to instant claim 59, since the second solution of ultrapure water generated in claim 1 of App.’150 teaches instant ultrapure water produced by instant process, the second solution of ultrapure water of claim 1 of App.’150 would naturally have instant pH, instant resistivity and instant negative oxidative reduction potential). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
As discussed above, in view of applicant’s argument, previous 102(a)(1) rejection over Cary’s Third Declaration has been withdrawn.
As discussed above, since applicant canceled claims 1-57, previous 103 rejections over Matlick’854 (either alone, or in view of Masaoka (WO’495)) are now moot.  Therefore, applicant’s argument with respect to the 103 rejection is also moot.  Nonetheless, as to applicant’s argument that their data show that the claimed composition of ultrapure water surprisingly generates increased cell permeation as compared to the ultrapure water that did not go through instant process, without addressing or evaluating the merits of such argument, since Holloway teaches the same process as the process described in instant claims 58, 62 and 65, the micro-cluster ultrapure water (as taught by Holloway in view of Matlick – see Paragraph 15 above) would naturally or inherently show increased cell permeability as recited in instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 6, 2022